DETAILED ACTION

1.	This Office Action is responsive to claims filed for No. 16/699,226 on March 30, 2020.  Please note Claims 1-20 are pending and have been examined.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on January 9, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-20 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowledge of how the first and second levels of force work in the GUI systems shown and described in the specification, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

Claim 1 recites therein “responsive to receiving the indication of the object at the first key at a first level of force, activate a function corresponding to the first key; responsive to receiving the indication of the object detected at the first key at a second level of force, provide for display of a first sub-set of keys associated with a first set of sub-functions of the first key…” (note the emphasized elements).

Respectfully, the specification provides scant level of detail with regards to the different levels of force, let alone what the functionality of the different levels of force are used for. Please see [0049], etc, which disclose the detection of the state where the object is held over a part of the display can be performed in one or more ways, such as capacitive/hover touch detection, light touch, pressing, etc. However, the specification does not detail/distinguish these different types of touch detection with multiple levels of detected force, i.e. how this is determined/distinguished. Furthermore, it does not relate it to the GUI functionality, such as a first level of force activating a function corresponding to a first key and a second level of force corresponding to the display of a first sub-set of keys. 



Similar issues exist in dependent Claims 2-10, independent Claim 11 and its respective dependent Claims 12-20. Appropriate correction is required.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621